                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

FIREFIGHTER BRAD SPEAKMAN, RET.;           )
SENIOR FIREFIGHTER TERRANCE                )
TATE, RET.; LIEUTENANT JOHN                )
CAWTHRAY; KELLI ANN STARR-                 )
LEACH as Administratrix of the Estate of   )
LIEUTENANT CHRISTOPHER M.                  )
LEACH and as a guardian ad litem of A.L.   )
and M.L.; BRENDAN LEACH; LAURA             )
FICKES, individually and as Executrix of   )
the Estate of SENIOR FIREFIGHTER           )
JERRY W. FICKES, JR.; BENJAMIN             )
FICKES, JOSHUA FICKES; SIMONE              )
CUMMINGS as Administratrix of the Estate   )   C.A. No. 18-1252 (MN)
of SENIOR FIREFIGHTER ARDYTHE D.           )
HOPE; ARYELLE HOPE; ALEXIS LEE;            )
and ARDAVIA LEE                            )
                                           )
                       Plaintiffs,         )
                                           )
             v.                            )
                                           )
DENNIS P. WILLIAMS, individually;          )
JAMES M. BAKER, individually;              )
ANTHONY S. GOODE, individually;            )
WILLIAM PATRICK, JR., individually; and    )
THE CITY OF WILMINGTON, a municipal        )
corporation,                               )
                                           )
                       Defendants.         )


                                 MEMORANDUM OPINION

Thomas C. Crumplar, Raeann C. Warner, JACOBS & CRUMPLAR, P.A.; Stephen J. Neuberger,
Thomas S. Neuberger, THE NEUBERGER FIRM, P.A. – attorneys for Plaintiff

Mark L. Reardon, Brian E. O’Neill, ECKERT SEAMANS CHERIN & MELLOTT, LLC, Wilmington,
DE – attorneys for Defendant James M. Baker

September 30, 2019
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

       Presently before the Court are the objections of Plaintiffs (D.I. 65) (“Plaintiffs’

Objections”) and Defendant James M. Baker (“Baker”) (D.I. 61) (“Baker’s Objections”) to

Magistrate Judge Thynge’s Report and Recommendation (D.I. 57, “the Report”) relating to

Baker’s Motion to Dismiss (D.I. 34). The Report recommends granting Baker’s motion to dismiss

based on the statute of limitations, 10 Del. C. § 8119 1, and dismissing the Complaint against him

with prejudice. The Court has reviewed the Report, Plaintiffs’ objections and Baker’s response

thereto (D.I. 74) (“Baker’s Response”), Baker’s objections and Plaintiffs’ responses (D.I. 79-82)

(“Plaintiffs’ Responses”), 2 and has considered de novo the relevant portions of Baker’s motion to

dismiss (D.I. 34), his opening brief (D.I. 35), and Plaintiffs’ corresponding answering brief

(D.I. 46), as well as papers submitted with each. Fed. R. Civ. P. 72(b)(3). The Court has also

afforded reasoned consideration to any unobjected to portions of the Report. EEOC v. City of

Long Branch, 866 F.3d 93, 99-100 (3d Cir. 2017). For the reasons set forth in this opinion, the

objections of Plaintiffs and Baker are each SUSTAINED-in-PART and OVERRULED-in-PART,

the Report is ADOPTED as MODIFIED below as to Baker, and Baker’s motion to dismiss is

GRANTED, and the Complaint as to Baker is dismissed without prejudice.




1
       The Report mistakenly cites to 10 Del C. § 8116 in its conclusion, but correctly cites to
       10 Del C. § 8119 (the statute setting the statute of limitations for personal injury claims) in
       the balance of its pages.
2
       Magistrate Judge Thynge imposed a ten-page limit on “[a]ny response by plaintiffs to a
       Defendant’s objections” (D.I. 60 at 5), and Plaintiffs neither requested nor received
       permission from the Court to exceed that limit. Nevertheless, they purport to “incorporate[]
       [many pages from other responses] by reference.” (D.I. 82 at 10 n.4). In an effort to resolve
       these issues expeditiously, the Court has reviewed all of Plaintiffs’ responses. It will,
       however, not countenance future failures to abide by Court orders.


                                                 1
 I.          BACKGROUND

             The Report sets forth a detailed description of the factual and procedural background of

  this matter. (D.I. 57 at 2-12). The parties have not objected to any of those sections of the Report

  and the Court’s reasoned consideration finds no clear error. The Court adopts those sections and

  incorporates them here.

             As noted in the Report, this matter concerns the death of three Wilmington Fire Department

  (“WFD”) firefighters and substantial injury of three other firefighters as a result of a house fire

   that occurred on September 24, 2016 in Wilmington, DE. Plaintiffs allege that the injuries

   sustained were proximately caused by the policies and actions of, inter alia, Baker, regarding

   “rolling bypass,” which Plaintiffs contend violated their substantive rights guaranteed by the

   Fourteenth Amendment of the United States Constitution. Baker filed a motion to dismiss for

      failure to state a claim under any of Plaintiffs’ three counts: (1) State-Created Danger; (2) Shocks

   the Conscience; and (3) Maintenance of Policies, Practices, and Customs. Baker also asserts that

   he is entitled to qualified immunity and that Plaintiffs’ action was untimely. Plaintiffs filed an

   answering brief in opposition and the Magistrate Judge issued the Report on August 28, 2019. The

   Report makes a number of findings related to Baker, but the conclusion ultimately recommends

   dismissing the case in its entirety based only on statute of limitations grounds. (D.I. 57 at 37).

             On September 11, 2019, both Plaintiffs and Baker filed objections to the Report, (D.I. 61,

   65). On September 25, 2019, each responded to the other’s objections. (D.I. 74, 79-82).

II.          LEGAL STANDARDS

             A.      Motion to Dismiss for Failure to State a Claim

             In ruling on a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

   Procedure, the Court must accept all well-pleaded factual allegations as true and view them in the




                                                       2
light most favorable to the plaintiff. See Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010);

see also Phillips v. Cnty. of Allegheny, 515 F.3d 224, 232-33 (3d Cir. 2008). “To survive a motion

to dismiss, [however,] a civil plaintiff must allege facts that ‘raise a right to relief above the

speculative level on the assumption that the allegations in the complaint are true (even if doubtful

in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Dismissal under Rule 12(b)(6) is appropriate if a complaint

does not contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570)); see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). A claim is

facially plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. The Court is not obligated to accept as true “bald assertions” or “unsupported conclusions

and unwarranted inferences.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)

Schuylkill Energy Res., Inc. v. Pennsylvania Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997).

Instead, “[t]he complaint must state enough facts to raise a reasonable expectation that discovery

will reveal evidence of [each] necessary element” of a plaintiff’s claim. Wilkerson v. New Media

Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008) (internal quotation marks omitted).

       B.      Review of Reports and Recommendations on Dispositive Motions

       The power invested in a federal magistrate judge varies depending on whether the issue is

dispositive or non-dispositive. “Unlike a nondispositive motion (such as a discovery motion), a

motion is dispositive if a decision on the motion would effectively determine a claim or defense

of a party.” City of Long Branch, 866 F.3d at 98-99 (citations omitted). Under this standard, a

motion to dismiss under Rule 12(b)(6) is clearly dispositive.




                                                 3
           For reports and recommendations issued regarding dispositive motions, Rule 72(b)(3) of

    the Federal Rules of Civil Procedure instructs that “a party may serve and file specific written

   objections to the proposed findings and recommendations” “[w]ithin 14 days” and “[t]he district

   judge must determine de novo any part of the magistrate judge’s disposition that has been properly

   objected to.” See also 28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

   When no timely objection is filed, “the court need only satisfy itself that there is no clear error on

   the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory

   committee’s notes to 1983 amendment. “[B]ecause a district court must take some action for a

   report and recommendation to become a final order and because ‘[t]he authority and the

   responsibility to make an informed, final determination . . . remains with the judge,” however,

   district courts are still obligated to apply “reasoned consideration” in such situations. City of Long

    Branch, 866 F.3d at 99-100 (citing Mathews v. Weber, 423 U.S. 261, 271 (1976); Henderson v.

    Carlson, 812 F.2d 874, 878 (3d Cir. 1987)).

III.       DISCUSSION

           As an initial matter, the Court must determine whether the parties’ objections were both

    timely and “specific.” Fed. R Civ. P. 72(b)(2). Both sets of objections were timely, as they were

    filed within the requisite fourteen-day period. So, too, were the parties’ responses to their

    respective objections. Baker’s Objections and Response are also specific – each of the submissions

    specifically identifies the bases of the dispute and references relevant counts and language from

    the Report and Plaintiffs’ Objections. Plaintiffs’ Objections and Responses, however, are not.

   Plaintiffs’ Objections contains a morass of non-specific protestations intermixed with one mention

   of one count (Count I) and one specific finding they dispute. (D.I. 65 at 1-2, 9 n.9). Plaintiffs’

   Response to Baker’s Objections is more specific, at least until it attempts to incorporate




                                                     4
unspecified arguments from Plaintiffs’ responses regarding other defendants. See supra note 2.

As a matter of judicial efficiency and so all matters related to Baker and this motion to dismiss

may be addressed, however, the Court has considered all issues in Plaintiffs’ Responses and

Objections that are specifically targeted to Baker as well as Plaintiffs’ objection in footnote 6 of

D.I. 64, which mentions Baker by name and identifies the issue being raised.

       A.      Count I – State-Created Danger

       Plaintiffs’ Complaint fails to allege facts sufficient to assert a claim against Baker for Count

I. 3 Count I of the Complaint does not address individual defendants, 4 but rather addresses

“Defendants” as a group. (D.I. 1 ¶¶ 481-498). The Report, thus, similarly addresses the defendants

as a group, finding that Plaintiffs’ Complaint fails to satisfy three of the four elements of a state-

created danger claim – those requiring: (1) the harm be “foreseeable and fairly direct”; (2) the

existence of a “special relationship”; and (3) use of “authority to create an opportunity for danger”

– but satisfies the fourth: (4) alleging conduct that “shocks the conscience” under a deliberate

indifference standard. (D.I. 57 at 15-21). As noted above, in its conclusions, the Report does not

recommend dismissal of Count I, specifically, as to Baker because it recommends dismissal of all

counts against him based on the statute of limitations. (D.I. 57 at 37).

       Baker objects to the Report’s lack of specific recommendation as to Count I, not to its

analysis. (D.I. 61 at 2). Although Plaintiffs do not clearly reference particular elements of Count

I in their Objections, they argue that the Report misapprehends the proximate cause and

foreseeability issues in this case, which is the essence of Count I’s “foreseeable and fairly direct”



3
       No party objects to the standard for “state-created danger” set forth in the Report. (D.I. 57
       at 16). After reasoned consideration and finding no clear error, the Court adopts it in full
       and incorporates it here.
4
       In Count I, Plaintiffs’ specifically refer only to Defendant Goode by name. (D.I. 1 ¶ 489).


                                                  5
inquiry. (D.I. 65 at 1-2, 7-8). Thus, the Court considers Plaintiffs to object to the Report’s finding

regarding the “foreseeable and fairly direct” element and Baker to object solely to the Report’s

ultimate conclusion, or lack thereof, regarding whether Plaintiffs have sufficiently stated a claim

against him for Count I.

                1.      Foreseeable and Fairly Direct

        The Report finds that Plaintiffs do not satisfy the “foreseeable and fairly direct”

requirement of a state-created danger claim because, although the “foreseeability” aspect was

sufficiently pleaded, the Complaint “fail[s] to allege sufficient facts to meet the [fairly direct]

requirement.” (D.I. 57 at 17-18). As explained below, the Court agrees.

        Neither party objects to the Report’s conclusion that the “foreseeability” requirement is

met “because the State-actors had actual knowledge and awareness of risk associated with rolling

bypass.” 5 (D.I. 57 at 17). Finding no clear error after reasoned consideration, the Court adopts

this portion of the Report.

        In regard to the “fairly direct” requirement, the Report finds that the facts alleged by

Plaintiffs are insufficient as to all defendants because “[t]he rolling bypass policy and/or

inadequate staffing were not the direct catalyst for the harm. This fire was the result of arson

committed by a third party.” (D.I. 57 at 18). Plaintiffs object that this finding is legal error, arguing

the Report “ignored” Third Circuit and District of Delaware opinions indicating a state official can




5
        Plaintiffs argue that, because “it was reasonably foreseeable that an accidental or arson fire
        would occur in the city” the causal chain between Baker’s actions and the harms suffered
        was not broken. (D.I. 65 at 7-9 (modifications omitted)).


                                                   6
be held liable for the actions of third parties, as well as fundamental principles of proximate

causation, namely that there can be more than one proximate cause of an injury. 6 (D.I. 65).

        “To fulfill the ‘fairly direct’ requirement of the state-created danger claim, the plaintiff

must plausibly allege that state officials’ actions ‘precipitated or were the catalyst for’ the harm

for which the plaintiff brings suit.” Henry v. City of Erie, 728 F.3d 275, 285 (3d Cir. 2013)

(quoting Morse, 132 F.3d at 910). “‘Precipitate,’ in turn, means ‘to cause to happen or come to a

crisis suddenly, unexpectedly, or too soon.” Id. (quoting Webster’s Third New International

Dictionary 1784 (1993); citing The Random House Dictionary of the English Language 1521

(2d ed. 1987) (defining “precipitate” as “to hasten the occurrence of; bring about prematurely,

hastily, or suddenly”); id. at 325 (defining “catalyst” as “a person or thing that precipitates an event

or change”)). “Thus, it is insufficient to plead that state officials’ actions took place somewhere

along the causal chain that ultimately led to the plaintiff’s harm.” City of Erie, 728 F.3d at 285.

In other words, in order to sufficiently plead that Baker is liable, there cannot be “too many links

in the causal chain after [Baker] acted and before tragedy struck.” Id. at 285-86.

        Baker left his position as mayor in January 2013, more than three and one-half years before

the September 24, 2016 fire. (D.I. 57 at 2). During that period, as Plaintiffs’ Complaint details,

various intervening events occurred. For example:

                •       A new mayor, Dennis P. Williams (“Williams”), was elected and a new fire
                        chief, Anthony S. Goode (“Goode”) was appointed; 7

                •       Williams and Goode enacted a similar, but “new policy of ‘conditional
                        company closures’”;



6
        The Court notes that although the Report does not specifically cite the cases Plaintiffs
        address, it does address the concept of state liability for third party actions (e.g., D.I. 57 at
        16). The Report recommends that the causal chain was severed.
7
        Both Williams and Goode are also defendants in this case. (D.I. 1).


                                                   7
               •       Williams and Goode further understaffed the WFD by delaying the filling
                       of vacancies and transferring numerous firefighters from fire suppression to
                       administrative roles;

               •       The Wilmington City Council passed legislation to mandate the hiring of
                       more firefighters and address other issues of fire safety;

               •       Williams and Goode refused to comply with the new legislative
                       requirements;

               •       “[T]he City [began] to experience rolling bypass more often than not.”

(D.I. 1 ¶¶ 26, 28, 197-99, 204, 226-58). According to Plaintiffs, these changes “continued to make,

and by themselves independently made, the WFD an unmanageably dangerous place, and an even

more dangerous place than it previously had been under defendant[] Baker.” (D.I. 1 ¶ 180). In

addition to all of these intervening events related to WFD, the fire that ultimately harmed Plaintiffs

was the result of arson by a third party. (D.I. 57 at 8).

       Although the actions of a third party may in some circumstances be insufficient to sever a

causal chain and it is certainly true that an injury can have multiple causes, such injury must still

be sufficiently linked to the alleged acts of the defendant for a complaint to be sufficiently pleaded.

See, e.g., City of Erie, 728 F.3d at 283 (“State actors are not liable every time their actions set into

motion a chain of events that result in harm.” (citing Martinez v. State of California, 444 U.S. 277,

281 (1980))). Three and one-half years expired from the time the Complaint alleges Baker did

anything to create or was in a position to do anything regarding the circumstances that resulted in

Plaintiffs’ harm, and the fire that caused those harms. During that period, a litany of intervening

events occurred that altered how the WFD operates, the availability of personnel and equipment

to fight fires, and the persons in charge of decision making for firefighting in Wilmington (i.e. a

new mayor was elected, and a new fire chief appointed). The sheer number of links in the causal

chain between the actions Baker is alleged to have taken and the harms suffered, as well as the



                                                   8
lack of immediacy between those actions and the harms suffered, compels the Court to conclude

that Plaintiffs have failed to allege that Baker precipitated or was a catalyst of these harms.

See, e.g., City of Erie, 728 F.3d at 284-86 (granting defendants’ motion to dismiss because their

actions “were separated from the ultimate harm by a lengthy period of time [– less than four

months – ] and intervening forces and actions”). In short, the Complaint merely alleges that

Baker’s “actions took place somewhere along the causal chain that ultimately led to the . . . harm.”

Id. at 285. As the Third Circuit has instructed, this is insufficient.

               2.      Special Relationship

       The Report recommends that “Plaintiffs fail to allege sufficient facts demonstrating a

special relationship to support State-created danger” because “there was no confinement or

restraint on any personal liberty.” (D.I. 57 at 20). As no party objects to the Report on this point,

and finding no clear error after reasoned consideration, the Court adopts the Report’s analysis and

conclusion regarding the “special relationship” requirement of Count I in full.

               3.      Use of Authority to Create an Opportunity for Danger

       In regard to the “use of authority to create an opportunity for danger” requirement, the

Report finds that “Plaintiffs’ allegations of harm fail to meet this element under the doctrine of

State-created danger” because “rolling bypass was not the direct cause nor the but for cause of the

harm to Plaintiffs.” (D.I. 57 at 20-21). Neither side objects to the Report on this point either 8, and




8
       As noted, Plaintiffs object to the Report’s proximate causation analysis; however, the “use
       of authority to create an opportunity for danger” “element is satisfied . . . only where the
       state’s action was the but for cause of the danger faced by the plaintiff.” (D.I. 57 at 20-21
       (citing Kauchner v. County of Bucks, 455 F.3d 418, 432 (3d Cir. 2006))). Since Plaintiffs’
       objections make no arguments directed to but-for causation, the Court finds they made no
       objections regarding this element of Count I.


                                                   9
the Court finds no clear error in the analysis after reasoned consideration. Thus, the Court adopts

this portion of the Report as well.

       Because Plaintiffs have failed to allege sufficient facts to satisfy the motion to dismiss

standard for three of the four elements of a state-created danger, Plaintiffs have failed to state a

claim for relief against Baker for Count I. 9

       B.      Count II – Shocks the Conscience

       The Court also finds that Plaintiffs have failed to state a claim against Baker under Count

II. 10 In addition to any other requirements for a claim, a defendant in a civil rights action “must

have personal involvement in the alleged wrongdoing.” Evancho v. Fisher, 423 F. 3d 347, 352

(3d Cir. 2005). This may be shown “through allegations of personal direction or actual knowledge

and acquiescence.” Id.; see also Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). 11 The

Third Circuit has held that “a civil rights complaint is adequate where it states the conduct, time,

place, and persons responsible.” Boykins v. Ambridge Area School District, 621 F.2d 75, 80

(3d Cir. 1980).     In the instant matter, Plaintiffs allege that time and location to be



9
       The Court finds no need to address the Report’s findings regarding the fourth element of
       the state-created danger doctrine (whether Baker’s conduct shocks the conscience). Every
       element of the claim must be adequately pleaded. See, e.g., City of Erie, 728 F.3d at 282
       (stating the court “needn’t look further than the first element of the state-created danger
       claim” where that element was insufficiently pleaded).
10
       The Report does not actually consider whether Baker’s conduct “shocks the conscience.
       (D.I. 57 at 18-19, 21-23). It does, however, discuss the requirement that Baker had to have
       been personally involved in the conscience-shocking activity to be held liable. (D.I. 57 at
       26-27). Although Baker argues the Report implicitly finds that his conduct was not
       conscience-shocking, (D.I. 61 at 4-5), because the Court finds the “personal involvement”
       facet dispositive, it does not consider whether Baker’s alleged conduct “shocks the
       conscience.”
11
       The Court adopts the Report’s articulation of the “personal involvement” standard and
       repeats it here only for convenience. Neither party objects to this facet of the Report and
       the Court finds no clear error after reasoned consideration.


                                                10
September 24, 2016 at 2:56 a.m. at 1927 Lakeview Road, Wilmington, D.E. and allege that Baker,

amongst others, was responsible for the institution and continued use of rolling bypass, despite

evidence to the contrary of its effectiveness, which caused the injuries they sustained. (D.I. 57 at

26-27).

          Based on this, the Report recommends that “Plaintiffs[’] factual allegations are insufficient

to support personal involvement in relation to Mayor Baker” because “[a]t the time of this incident,

Mayor Baker . . . had not served in [his] official capacit[y] in almost three years” and [t]here is no

factual support alleged by Plaintiffs that . . . Mayor Baker . . . had any personal involvement in the

policies, decisions[,] or practices of the subsequent administration nor the events that occurred in

2016.” (D.I. 57 at 27). Similar to his objections regarding Count I, Baker argues that this finding

is accurate and Count II should be dismissed against him. (D.I. 61 at 6-7). Plaintiffs, on the other

hand, object that they have met the requisite standard by “factually alleg[ing] that [Baker] created,

implemented, and knowingly lied to the legislature and the public in order to hide the known

dangers of their rolling bypass policy.” (D.I. 64 at 9 n.6). They further argue that the claim should

persist against Baker because “[i]t is neither unrealistic nor fanciful, when one does not take an

unduly crabbed reading of the Complaint, to expect discovery to also demonstrate personal

involvement in continuing or modifying their policy of rolling bypass.” (D.I. 64 at 9 n.6). They

also state it is their “understanding that . . . Baker [is] presently on the City defendant’s payroll,

either as [a] current employee[] or consultant[].” (D.I. 64 at 9 n.6).

          Although Plaintiffs now speculate as to Baker’s involvement, the Complaint does not

allege that Baker had any personal involvement in the events of September 24, 2016. Nor, as

already detailed, does the Complaint sufficiently allege that Baker was involved in the

circumstances, including policies, decisions, or practices, that precipitated those events. Whether




                                                   11
it is “unrealistic” or “fanciful” to expect discovery to demonstrate Baker’s personal involvement

in continuing or modifying the rolling bypass policy during the Williams administration is

immaterial, because the Complaint does not allege that such involvement occurred. Additionally,

Plaintiffs’ new allegation that Baker is on the City’s current payroll does not appear in the

Complaint and, even if it did, the Court does not see, and the Complaint fails to articulate, how

Baker’s involvement in city government in 2019 indicates he was personally involved in events

that occurred in 2016. See, e.g., Lopez v. Corr. Med. Servs., Inc., No. 11-1591, 2012 WL 4373462,

at *2 (3d Cir. Sep. 26, 2012) (dismissing claims in § 1983 deprivation of constitutional rights

action based on lack of personal involvement because defendants had only come in contact with

plaintiff after alleged injury occurred). As a result, Plaintiffs have failed to sufficiently allege that

Baker was personally involved in the events leading to the harm they allege they sustained under

Count II.

        C.      Count III – Maintenance of Policies, Practices, and Customs

        Count III is inapplicable to Baker because it is a Monell claim and he is not sued in his

official capacity. The Report implicitly reaches this conclusion, neither party objects, and the

Court finds no clear error after reasoned consideration. “Under a §1983 claim, local governing

bodies and officials, acting in their official capacity, may be sued directly . . . where, as alleged

here, the purported unconstitutional action implements or executes a policy, ordinance, regulation,

or decision officially adopted or promulgated by them.” (D.I. 57 at 23-24 (citing Monell v. Dep’t

of Soc. Servs. Of the City of New York, 436 U.S. 658, 690 (1978)). “Baker is sued only in his

individual capacity,” (D.I. 1 ¶ 27), and “is no longer in office, nor hold[s] any official position[],”




                                                   12
(D.I. 57 at 24 n.156). Thus, the Court adopts the Report’s analysis and conclusions for Count III;

the count is inapplicable to Baker. 12

       D.      Qualified Immunity

       Qualified or good faith immunity operates as an affirmative defense for the benefit of

government officials. Harlow v. Fitzgerald, 457 U.S. 800, 808 (1982). It is immunity from suit

rather than merely a defense to liability, Mitchell v. Forsyth, 472 U.S. 511, 526 (1985), and

“shield[s] officials from harassment, distraction, and liability when they perform their duties

reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). Such performance is unreasonable,

and the immunity disappears, when the facts alleged by a plaintiff show a violation of a

constitutional right and the right at issue was clearly established at the time of the alleged

misconduct. Saucier v. Katz, 533 U.S. 194, 201 (2001). Unless a plaintiff’s allegations sufficiently

assert a violation, a defendant pleading qualified immunity is entitled to dismissal before

discovery. Pearson, 555 U.S. at 236; Behrens v. Pelletier, 516 U.S. 299, 308 (1996). 13

       The Report does not consider whether Baker is entitled to qualified immunity. As

explained above, however, Plaintiffs have not adequately alleged a violation of a constitutional

right against Baker. As such, the Court need not determine whether Plaintiffs can satisfy the other

qualified immunity prong; under the facts currently alleged, Baker remains entitled to qualified

immunity. See Pearson, 555 U.S. at 237.




12
       Baker, similarly, “interprets Count III of the Complaint as a Monell claim asserted against
       the City of Wilmington, and not against him as an individual defendant.” He makes
       arguments regarding this count only in the alternative (i.e. if the Court determines this is
       not a Monell claim). (D.I. 61 at 1 n.3).
13
       Neither party objects to the Report’s statement of the qualified immunity standard (D.I. 57
       at 28-29) and the Court finds no clear error after reasoned consideration. The Court adopts
       that standard in full, though limited portions are stated and clarified here for convenience.


                                                13
       E.      Statute of Limitations

       Finally, Plaintiffs object to the Report’s recommendation that all counts against Baker be

dismissed based on expiration of the statute of limitations. (D.I. 65 at 9 n.9). Plaintiffs argue, in

essence, that the statute of limitations clock did not begin until the fire, and their Complaint was

timely because it was filed within two years of that fire. (D.I. 65 at 9 n.9). Baker, on the other

hand, argues that the Report’s conclusion was correct, and the statute of limitations clock began

running when he left office in 2013. (D.I. 61 at 6; D.I. 74 at 7-8). Finding that the cause of action

accrued, and the statute of limitations began running only once Plaintiffs were injured in the fire,

the Court holds that Plaintiffs’ Complaint was timely.

       Section 1983 suits are subject to the state statute of limitations period for personal injury

claims. Owens v. Okure, 488 U.S. 235, 245-50 (1989). In Delaware, that period is two years.

10 Del. C. § 8119. Federal law, however, dictates when a § 1983 claim accrues; that is, when the

statute of limitations clock begins to run.      Montgomery v. DeSimone, 159 F.3d 120, 126

(3d Cir. 1998). The Third Circuit instructs that “the limitations period begins to run from the time

when the plaintiff knows or has reason to know of the injury which is the basis of the section 1983

action.” Id. (internal citations omitted). In other words, the statute of limitations clock begins:

       when a plaintiff has a ‘complete and present cause of action,’ that is, when ‘the
       plaintiff can file suit and obtain relief.’ Wallace v. Kato, 549 U.S. 384, 388 (2007)
       (quoting Bay Area Laundry and Dry Cleaning Pension Trust Fund v. Ferbar Corp.
       of Cal., 522 U.S. 192, 201 (1997)). As the court in Wallace explained, ‘the tort
       cause of action accrues, and the statute of limitations commences to run, when the
       wrongful act or omission results in damages.’ Id. at 391.

Dique v. N.J. State Police, 603 F.3d 181, 185-86 (3d Cir. 2010); see also Lagano v. Bergen Cty.

Prosecutor’s Office, 769 F.3d 850, 860-61 (3d Cir. 2014) (quoting Dique). Thus, for the statute

of limitations to bar Plaintiffs’ § 1983 personal injury claims, it must be apparent from the face of

the complaint that Baker’s alleged unlawful conduct and the harm suffered by Plaintiffs occurred



                                                 14
more than two years before this suit was filed. See Buchholz v. Midwestern Intermediate Unit IV,

128 Fed. App’x. 890, 893-95 (3d Cir. 2005) (holding district court did not abuse its discretion or

commit reversible error by instructing jury as much); see also Fleckenstein v. Crawford, No. 1:14-

cv-1085, 2015 WL 5829758, *3-*4 (D. Pa. Oct. 1, 2015). 14

       Here, the statute of limitations did not accrue until at least September 24, 2016. Plaintiffs

seek damages solely for injuries related to the fire (e.g., death, burns, PTSD, burial costs, loss of

wages, etc.). (D.I. 1 ¶¶ 460-63). In Fleckenstein, a § 1983 suit where a man who was accidentally

released from prison killed a woman several weeks after his release, the suit was subject to a two-

year statute of limitations and plaintiffs filed suit within two years of the woman’s murder but

more than two years after the man’s release. 2015 WL 5829758. Yet the court found the claims

were not time-barred because the plaintiffs “had no reason to know of the injury – the death of [the

woman] – before [she] was killed.” Id. at *4. Similarly, Plaintiffs had no reason to know of the

harm they suffered until the fire occurred. Since Plaintiffs filed suit within two years of that date,

their suit is not time-barred under the applicable statute of limitations.




14
       In Buchholz, the Third Circuit held the district Court did not abuse its discretion or commit
       reversible error in instructing the jury regarding the defendant’s statute-of-limitations
       defense for plaintiff’s state-created danger claim, to which a two-year statute of limitations
       applied. Those instructions consisted, in relevant part, of the following:

           This case was brought-it was filed in this Court on September 26, 2001.
           Thus if you find that none of defendants’ conduct occurred after
           September 26, 1999, and if you find that plaintiff was not injured after
           September 26, 1999, then you must find that plaintiff’s claims are barred by
           the statute of limitations.

       128 Fed. App’x. at 893 (emphasis added). The Third Circuit further commented that the
       district court’s “instructions operated to deem [the p]laintiff’s claim timely so long as any
       element of her state created danger claim fell within the requisite limitations period.” Id. at
       894.


                                                  15
IV.      CONCLUSION

         For the foregoing reasons, the objections of Plaintiffs and Baker are each SUSTAINED-

   in-PART part and OVERRULED-in-PART, the Report is ADOPTED as MODIFIED herein as to

  Baker. Baker’s motion to dismiss is GRANTED, and the Complaint as to Baker is dismissed

  without prejudice. An appropriate order will follow.




                                                16
